Order entered April 28, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01437-CR

                           STEPHEN GLEN LIMBAUGH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F12-21347-I

                                             ORDER

        The Court REINSTATES the appeal.
        On April 16, 2014, we ordered the trial court to make findings regarding why appellant’s
brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the
appeal; (2) appellant is indigent and represented by court-appointed counsel David Pire; (3) Mr.
Pire’s explanation for the delay in filing appellant’s brief is his workload; and (4) Mr. Pire
requested thirty days from the April 25, 2014 findings to file appellant’s brief.
        We ORDER appellant to file his brief by TUESDAY, MAY 27, 2014.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                       /s/    LANA MYERS
                                                              JUSTICE